Title: Account of Lafayette’s Visit to Montpelier, [15–19 November 1824]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: 


        
          [15–19 November 1824]
        
        “From Monticello we went to Montpelier, the charming residence of the ex-president Madison; there we found with some slight shades of difference the same habits and virtues as at Monticello.
        “The career of Mr. Madison has a surprising conformity with that of Mr. Jefferson, with whom he was always connected by the warmest friendship. Like his illustrious friend, Mr. Madison, early devoted himself to the study of the law, and while still young, was called upon by his fellow-citizens to defend their dearest interests in the legislative assembly; like him he was distinguished by his oratorical talent, and the boldness of his conceptions, in that congress which immortalized itself in declaring the country independent. Like him he was twice called by the people to the chief magistracy of the republic, and moreover, during a part of his administration, he had to sustain a foreign war, which terminated gloriously; like him, finally, in leaving the government-house of the United States, he retired to cultivate his fields, and devote himself to letters, which he

had never wholly relinquished, amid the multifarious occupations of his active political life.
        “Mr. Madison at the time of our visit was seventy-four years of age, but his well preserved frame contained a youthful soul full of sensibility, which he did not hesitate to show, when he expressed to general Lafayette the pleasure he felt at having him in his house. Although the habit of reflection and application, give to his countenance an aspect of severity, all the impressions of his heart are rapidly depicted in his features, and his conversation is usually animated with a gentle gaiety. Mrs. Madison also contributes much by the graces of her mind, and the amenity of her character to exalt the excellence of that frank hospitality with which strangers are received at Montpelier.
        “The four days passed with Mr. Madison were agreeably employed in promenades over his beautiful estate, and still more agreeably by our evening conversations, particularly concerning all the great American interests, which are so dear to general Lafayette. The society which at this time habitually assembled at Montpelier, was almost entirely composed of the neighbouring planters, who for the most part appeared as well versed in all great political questions as in agriculture. Lafayette, who though perfectly understanding the disagreeable situation of American slaveholders, and respecting generally the motives which prevent them from more rapidly advancing in the definitive emancipation of the blacks, never missed an opportunity to defend the right which all men without exception have to liberty, broached among the friends of Mr. Madison the question of slavery. It was approached and discussed by them frankly, and in a manner to confirm me in the opinion I had previously formed concerning the noble sentiments of the majority of Virginians upon this deplorable circumstance. It appears to me, that slavery cannot exist a long time in Virginia, because all enlightened men condemn the principle of it, and when public opinion condemns a principle, its consequences cannot long continue to subsist.
        “After the question of personal slavery in the United States, the equally important question of the spiritual slavery, to which some of the people of Europe are condemned by the dominant or state religions, was discussed. The friends of Mr. Madison congratulated themselves, that at least this sort of slavery was unknown in their beloved country; they entered into some details which showed me that they were not men to be contented with what we incessantly invoke as a benefit in Europe, that is religious tolerance. ‘Tolerance,’ said one of them, [‘]is beyond doubt preferable to persecution, but it would always be insupportable in a free country, because it marks an insulting pride. To give one religion the right to tolerate, and subject others to the disgrace of being tolerated, it would be first necessary to prove that the tolerant is the only good one, and that all the tolerated were bad. This proof is unobtainable, since each believes his own religion to be the best.

The word toleration is, therefore, an insult, and cannot reasonably be replaced except by the word liberty. This liberty we now enjoy in the fullest sense of the term, and we are sure that throughout our twenty-four states, not one is to be found in which it is not better understood than in any part of Europe. However, we have also had our times of tolerance, indeed I may say of intolerance; before our glorious revolution, for instance, we still groaned under laws, by which for certain degrees of heresy, a father could be deprived of the privilege of educating his own children. Every individual might lose the rights of citizen, and a part of the protection of the laws, and sometimes even be burnt. At present there is a happy difference; thanks to our new laws, worthy of the immortal sages who framed them, no individual can be forced to observe any religious worship, nor to frequent any place, nor to support any minister, of whatever religion he may be, nor be constrained, retained, disturbed or oppressed in his own person, or his goods; in short he cannot be persecuted in any manner on account of his religious opinions; but all men have liberty to profess and sustain by reasoning their religious opinions, and these opinions can neither diminish nor increase any of their civil rights.’
        “To this interesting conversation I paid particular attention; one of the persons engaged in it, who had observed me, took me aside while tea was preparing, and said: ‘Since you take so deep an interest in every thing relating to the formation of our institutions, I will tell you of one which was not mentioned by my friend for fear of offending the modesty of our host. Previous to the revolution, the episcopal religion was the prevailing form of worship in this state; its ministers, dissatisfied at the equality established between different sects by the law of 1776, and still more with the law of 1779, which deprived them of the appointments, which they had previously received from government, declared that they could not be contented with voluntary contributions, and caused a petition to be presented to the general assembly in 1784–5, praying for the support of the ministers of the gospel by the government. This petition supported by the most popular talents of the house, appeared likely to triumph; to paralyze this success, some members proposed and obtained a reference of the petition to the ensuing session, as well as to have it printed and submitted to public examination; during the interval, Colonels Mason and G. Nicholas besought Mr. Madison to draw up a refutation of the petition. This refutation was diffused extensively among the people, and was so successful, that it soon received the signatures of vast numbers of persons of all sects, and at the following session the petition was altogether rejected. You will no doubt be pleased to read this production, which in my opinion, contains all that can be most strongly and judiciously said in favour of religious liberty.[’] On reading this refutation, I found it worthy of the commendations

bestowed. The principles it contains, are simple, reasonable, and most eloquently established and defended.
        “On the 19th of November, we left Montpelier to go to Fredericksburg by the way of Orange court-house, a numerous escort commanded by Captain Mason came in the morning to attend General Lafayette, and Mr. Madison wished to accompany him. … After the dinner, we parted from Mr. Madison, who, notwithstanding his seventy-four years, mounted his horse with activity, and set out through the woods for his peaceful dwelling.”
      